 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
     DEAN BEAVER and LAURIE BEAVER,                  Case No. 11-CV-1842-GPC (KSC)
11   et al.,
12                       Plaintiffs,                 ORDER RE DISTRIBUTION OF
                                                     RESIDUAL SETTLEMENT FUNDS
13                 vs.
14   TARSADIA HOTELS, a California
     Corporation et al.,
15
                         Defendants.
16
17         On December 20, 2019, Class Counsel filed a final status report and request for
18   an order paying residual amounts to the Claims Administrator. (Dkt. No. 324.)
19         This class action alleged violations of the disclosure requirements under the
20   Interstate Land Sales Full Disclosure Act concerning the sale of condominium units at
21   the Hard Rock in San Diego, CA. (Dkt. Nos. 1, 69.) After years of contentious
22   litigation, the parties settled. On September 28, 2017, the Court granted Plaintiffs’
23   motion for final approval of class action settlement and judgment and Plaintiffs’
24   application for attorneys’ fees and costs, and service awards. (Dkt. No. 314.) On May
25   9, 2018, the Court granted approval of the distribution of settlement funds to Class
26   Members. (Dkt. No. 322.) On June 12, 2018, Class Counsel filed a status report
27   informing the Court that the Claims Administrator made a clerical error and underpaid
28
 1
     one Class Member by $180,342.16 and the rest of the class, in aggregate, were overpaid
 2
     by the same amount. (Dkt. No. 323-1, Brasefield Decl. ¶ 4.) The Claims Administrator
 3
     took immediate steps to remedy the error and used its own funds to pay the underpaid
 4
     Class Member. (Id.)
 5
             The final status report states that 100% of the class members have received and
 6
     cashed their settlement distribution checks. (Dkt. No. 324 at 2.) 624 class members
 7
     received checks totaling $33,724,038.46. (Dkt. No. 324-1, Sperry Decl. ¶ 8.) After
 8
     payment of court approved attorney fees and expenses, class representative service
 9
     awards, class member awards, administration fees and expenses, tax payments,
10
     appraiser fees, and private investigator fees, the settlement account has a balance of
11
     $48,550.70. (Id. ¶ 7.) The excess balance is due to the interest accrued on the account
12
     and the remaining funds for private investigator fees not used. (Id.) Plus, the account
13
     currently accrues interest at an average of $85/month. (Id.) Remaining are unbilled
14
     administration fees and expenses concerning post-distribution work that total
15
     $20,112.69. (Id. ¶ 9.) Therefore, the remaining residual amount is $28,438.01.
16
17           Class Counsel requests that $20,112.69 for unpaid administration fees and
18   expenses be paid to the Claims Administrator and the remaining residual amount of
19   $28,438.01 be paid to the Claim Administrator to partially reimburse it for paying
20   $180,342.16 of its own funds to correct a clerical error. (Dkt. No. 324 at 2.)
21   Alternatively, Class Counsel notes that if the Court would prefer another distribution to
22   class members, it will instruct the Claims Administrator to proceed accordingly. (Id. at
23   2-3.)
24           When this error was noted, Class Counsel’s status report, filed on June 12, 2018,
25   noted that “if at the end of the distribution process, there are funds remaining in the
26   settlement fund, class counsel and GCG may request that those funds be used to repay
27   GCG up to the $180,342.16 that it paid to Stanzaz, LLC, before any second distribution
28
 1
     is made to class members.” (Dkt. No. 323 at 2.) Accordingly, in the final status report,
 2
     Class Counsel requests that the entire amount remaining in the settlement fund be paid
 3
     to the Claims Administrator to pay current unpaid fees and partially reimburse it for
 4
     paying $180,342.16 from its own funds. (Dkt. No. 324.) However, Class Counsel has
 5
     provided no legal or contractual basis to support this distribution.
 6
           In fact, the Distribution Plan, referenced in the Court’s order granting final
 7
     approval of class action settlement, (Dkt. No. 314 at 32), provides that “any leftover
 8
     Settlement Administration costs, shall be distributed pro rata to Class members who
 9
     cashed their checks, unless Plaintiffs’ Counsel, with District Court approval, deems the
10
     residual too small to efficiently distribute, in which event the residual will be paid cy
11
     pres to an appropriate charity or non-profit suggested by Plaintiffs and approved by the
12
     District Court.” (Dkt. No. 273-7, Schrag Decl., Ex. E.) Class Counsel fails to explain
13
     with legal authority its divergence from the Distribution Plan. Unless otherwise shown,
14
     Plaintiffs must comply with the Distribution Plan, which was approved by the Court on
15
     September 28, 2017, that any residual amounts be distributed to either to class members
16
     or to a cy pres.
17
18         IT IS SO ORDERED.
19
20   Dated: January 7, 2020

21
22
23
24
25
26
27
28
